DETAILED ACTION

The instant application having application No 17/240467 filed on 04/26/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
The claim 20, 27 and 34 has the conditional limitation “whether a number of the data”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 20-39 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 17076526 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on erasure code reconstruction algorithm to obtain original content of the proposed transaction data and vice versa.
`1-19. (Canceled)
For claim 20, Patent Application discloses a method, comprising receiving, at a node of a blockchain network and from one or more nodes of the blockchain network, data fragments of proposed transaction data; determining whether a number of the data fragments of the proposed transaction data that have been received by the node, including a first data fragment received via a unicast mode and a second data fragments received via a broadcast mode, reaches an erasure code recovery threshold; and in response to determining that the number of the data fragments of the proposed transaction data reaches the erasure code recovery threshold, performing data recovery on the data fragments that have been received by the node based, at least in part, on an erasure code reconstruction algorithm to obtain original content of the proposed transaction data(See Claim 1).
For claim 21, Patent Application discloses the node of the block chain receives the first data fragment from an elected primary node of the blockchain network (See Claim 1).
For claim 22, Patent Application discloses the node of the block chain receives a third data fragment from the elected primary node via the unicast mode (See Claim 1).
For claim 23, Patent Application discloses sending, by the node of the blockchain, the first data fragment to nodes of the blockchain network via the broadcast mode(See Claim 1).
For claim 24, Patent Application discloses sending, by the node of the blockchain, the second data fragment to nodes of the blockchain network via the broadcast mode (See Claim 1).
For claim 25, Patent Application discloses a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm and wherein the method further comprises receiving a pre-prepare message sent via unicast mode, wherein the pre-prepare message includes the first data fragment (See Claim 4).
For claim 26, Patent Application discloses the proposed transaction data is fragmented into different data fragments including the first data fragment and the second data fragments, in accordance with a total number of nodes in the blockchain network (See Claim 1).
For claim 27, Patent Application discloses a non-transitory computer-readable medium storing contents that, when executed by one or more processors, cause the one or more processors to perform actions comprising receiving, at a node of a blockchain network and from one or more nodes of the blockchain network, data fragments of proposed transaction data; determining whether a number of the data fragments of the proposed transaction data that have been received by the node reaches an erasure code recovery threshold; and in response to determining that the number of the data fragments of the proposed transaction data reaches the erasure code recovery threshold, performing data recovery on the data fragments that have been received by the node based, at least in part, on an erasure code reconstruction algorithm to obtain original content of the proposed transaction data(See Claim 10).
For claim 28, Patent Application discloses the node of the block chain receives a first data fragment of the data fragments from an elected primary node of the blockchain network (See Claim 10).
For claim 29, Patent Application discloses the data fragments include a data fragment received via a unicast mode and a data fragment received via a broadcast mode (See Claim 10).
For claim 30, Patent Application discloses the actions further comprise sending, by the node of the blockchain, one or more of the data fragments to nodes of the blockchain network via a broadcast mode (See Claim 10).
For claim 31, Patent Application discloses the data fragments include data fragments received from a plurality of elected primary nodes of the blockchain network (See Claim 10).
For claim 32, Patent Application discloses a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm and wherein the actions further comprise receiving a pre-prepare message sent via unicast mode, wherein the pre-prepare message includes a data fragment (See Claim 12).
For claim 33, Patent Application discloses the proposed transaction data is fragmented into different data fragments in accordance with a total number of nodes in the blockchain network (See Claim 10).
For claim 34, Patent Application discloses a system, comprising one or more processors; and memory storing contents that, when executed by the one or more processors, cause the system to perform actions comprising receiving, at a node of a blockchain network and from nodes of the blockchain network, data fragments of proposed transaction data; determining whether a number of the data fragments of the proposed transaction data that have been received by the node, including a first data fragment received from an elected   primary node of the blockchain network and a second data fragment received from a secondary node of the blockchain network, reaches an erasure code recovery threshold; and in response to determining that the number of the data fragments of the proposed transaction data reaches the erasure code recovery threshold, performing data recovery on the data fragments that have been received by the node based, at least in part, on an erasure code reconstruction algorithm to obtain original content of the proposed transaction data(See Claim 19).
For claim 35, Patent Application discloses the node of the block chain receives the first data fragment via a unicast mode (See Claim 19).
For claim 36, Patent Application discloses the node of the block chain receives a third data fragment from the elected primary node via the unicast mode (See Claim 19).
For claim 37, Patent Application discloses the actions further comprise sending, by the node of the blockchain, the first data fragment to nodes of the blockchain network via the broadcast mode (See Claim 19).
For claim 38, Patent Application discloses the actions further comprise sending, by the node of the blockchain, the second data fragment to nodes of the blockchain network via the broadcast mode (See Claim 1).
For claim 39, Patent Application discloses a consensus algorithm of the blockchain network is a practical Byzantine fault tolerance (PBFT) algorithm and wherein the actions further comprise receiving a pre-prepare message sent via unicast mode, wherein the pre-prepare message includes the first data fragment (See Claim 12).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Fletcher et al. (US 20200127835, Apr. 23, 2020) teaches Computer-Implemented system and method providing a decentralized protocol for the recovery of cryptographic assets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464